Title: Theodorus Bailey to Thomas Jefferson, 25 March 1811
From: Bailey, Theodorus
To: Jefferson, Thomas


          
            Dear Sir,
            New York, 25h March 1811.
          
           A day or two after I had forwarded your Letter for Mr Warden, to New Port RI. that Gentleman returned to this City—And yesterday your letter was returned to me from New-Port; and immediately delivered to Mr Warden.
          
            With great consideration & respect I am your most Obedt Servt
 
            
 Theodorus Bailey
 
          
        